348 F.2d 918
GEHRLEIN TIRE COMPANY, a Corporation, Anthony J. Gehrlein, an Individual, Richard V. Gehrlein, an Individual, Robert T. Dolan, an Individual, and Michael Pillitteri, an Individualv.AMERICAN EMPLOYERS INSURANCE COMPANY, a Corporation, Appellant.
No. 15192.
United States Court of Appeals Third Circuit.
Argued June 10, 1965.
Decided June 28, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Thomas E. Doyle, Erie, Pa., for appellant.
William W. Knox, Knox, Pearson & McLaughlin, Erie, Pa. (William E. Pfadt, Blass & Pfadt, Erie, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Order for Judgment of the District Court entered November 25, 1964, will be affirmed for the reasons so well-stated by Judge Willson in his Memorandum and Order dated November 6, 1964, 243 F.Supp. 577.